Case 1:19-cv-00742-LPS Document 567 Filed 01/30/20 Page 1 of 4 PageID #: 37873



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                      Plaintiffs,
        v.                                C.A. No. 19-742-LPS
 VMWARE, INC.,                            REDACTED - PUBLIC VERSION
                      Defendant.


                         EXHIBIT B TO NOTICE OF LODGING


 Dated: January 23, 2020
 Redacted Version: January 30, 2020
 OF COUNSEL:                            YOUNG CONAWAY STARGATT &
                                        TAYLOR, LLP
 Arturo J. González
 Michael A. Jacobs                      Anne Shea Gaza (No. 4093)
 Richard S. J. Hung                     Robert M. Vrana (No. 5666)
 MORRISON & FOERSTER LLP                Samantha G. Wilson (No. 5816)
 425 Market Street                      Rodney Square
 San Francisco, CA 94105                1000 North King Street
 (415) 268-7000                         Wilmington, DE 19801
 agonzalez@mofo.com                     (302) 571-6600
 mjacobs@mofo.com                       agaza@ycst.com
 rhung@mofo.com                         rvrana@ycst.com
                                        swilson@ycst.com
 Bita Rahebi
 MORRISON & FOERSTER LLP                Attorneys for VMware, Inc.
 707 Wilshire Boulevard
 Los Angeles, CA 90017
 (213) 892-5200
 brahebi@mofo.com

 Scott F. Llewellyn
 MORRISON & FOERSTER LLP
 4200 Republic Plaza
 370 Seventeenth Street
 Denver, CO 80202-5638
 (303) 592-2204
 sllewellyn@mofo.com
Case 1:19-cv-00742-LPS Document 567 Filed 01/30/20 Page 2 of 4 PageID #: 37874




    REDACTED IN ITS
       ENTIRETY
Case 1:19-cv-00742-LPS Document 567 Filed 01/30/20 Page 3 of 4 PageID #: 37875



                                 CERTIFICATE OF SERVICE


         I, Anne Shea Gaza, hereby certify that on January 30, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on January 30, 2020, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24585493.1
Case 1:19-cv-00742-LPS Document 567 Filed 01/30/20 Page 4 of 4 PageID #: 37876



                          Jaime F. Cardenas-Navia, Esquire
                          Wesley Lanier White, Esquire
                          Khue V. Hoang, Esquire
                          Reichman Jorgensen LLP
                          100 Park Avenue, Suite 1600
                          New York, NY 10017

                          RJ_densify@reichmanjorgensen.com

                          Gary J. Toman, Esquire
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road NE, Suite 2400
                          Atlanta, GA 30326
                          gtoman@wwhgd.com

                          Peter J. Ayers, Esquire
                          Law Office of Peter J. Ayers, PLLC
                          2200 Bowman Avenue
                          Austin, TX 78703
                          peter@ayersiplaw.com

                          Attorneys for Plaintiffs/Counter-Defendants


Dated: January 30, 2020                        YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

                                               /s/ Anne Shea Gaza
                                               Anne Shea Gaza (No. 4093)
                                               Robert M. Vrana (No. 5666)
                                               Samantha G. Wilson (No. 5816)
                                               Rodney Square
                                               1000 N. King Street
                                               Wilmington, Delaware 19801
                                               agaza@ycst.com
                                               rvrana@ycst.com
                                               swilson@ycst.com

                                               Attorneys for VMware, Inc.




                                           2
24585493.1
